Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 16 lacks any discernable step.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-18,22,24-26 and 29 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hallden-Abberton 5004777.
Hallden-Abberton claims (#1,7) a blend of polycarbonate with a glutarimide polymer (ie PMMI). Talc (claim 19) may be included. The glutarimide polymers are made by reacting an amine with a methylmethacrylate polymer (col 4 line 6-17) as is done by applicant.
Also note table XIII, XVIII and XX’s blends of M39 and M50 polycarbonate with glutarimide polymer. M39 and M50 polycarbonates are inherently bisphenol A based polycarbonates (see col 3 line 1-5 of Baron 4034016).

	In regards to applicant’s dependent claims:
If made from polymethylmethacrylate, the glutarimide polymer (col 6 line 1-10) has imide (ie methylmethacrylimide), acid (ie methacrylic acid), anhydride (ie methylmethacrylic anhydride) and ester (ie methyl methacrylate) units preferably without amide groups present.
	Many of the polycarbonate/PMMI blends of the reference have the required acid number for the PMMI. For instance, #98’s 0.798meq/g is 45mgKOH/g; #100’s  0.513meq/g is 29mgKOH/g; #114’s  0.452meq/g is 25mgKOH/g; #168’s  0.63meq/g is 35mgKOH/g.
	The imidization amount in the PMMI should be 50-85% (ie ~50-85wt% methylmethacrylimide units). Given the MW of a methacrylic acid unit (ie 85g/mol), the above mentioned acid numbers would require methacrylic acid + anhydride content in the PMMI to be within applicant’s ranges:  0.798meq/g →6.8%; 0.513meq/g  →4.4%;

Claim 22’s “at least 1.5wt%” includes virtually all possible amounts of PMMI.
	The examples are molded into test buttons for inspection (col 11 line 40).


Claims 16-18,22,24-26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hallden-Abberton 5004777.
Hallden-Abberton applies as explained above.
While none of Hallden-Abberton’s examples meets all of applicant’s limitations, applicant’s limitations are all suggested by the reference. A blend with all these limitations would at least been considered obvious.

Claims 19-21,23,27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Hallden-Abberton 5004777 in view of Volkers 2006/0287422.
Hallden-Abberton applies as explained above. Hallden (#170) exemplifies a 10/90 blend of PMMI/polycarbonate.
Hallden-Abberton does not specify amounts of talc.
Volkers (table 2) produces polycarbonate compositions having 20% talc. 
It would have been obvious to add talc to the cited example in a PC/talc ratio of 80/20. Such a composition would be: 90 parts polycarbonate, 10 parts PMMI and 22.5 parts talc. Normalized to 100 this becomes: 73% polycarbonate, 8% PMMI and 18% talc.

	Additionally, Hallden-Abberton teaches (col 9 line 15) that the amount of the PMMI may be as little as 1% in the blend. It would have been obvious to use slightly less PMMI (ie 6%) in the PC/talc/PMMI blend described above.

Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Hallden-Abberton 5004777 in view of Volkers 2006/0287422.
Hallden-Abberton applies as explained above.
Hallden-Abberton does not specify his composition is useful for housings.
Volkers (table 2) produces talc filled polycarbonate compositions. These compositions are useful as business machine housings (paragraph 130).
It would have been obvious to produce any common article from Hallden-Abberton’s composition previously known for talc filled polycarbonates.


	JP03021664 shows acids counteract the negative effects that talc has on polycarbonates.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BUTTNER whose telephone number is (571)272-1084. The examiner can normally be reached on weekdays from 9 to 3pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/DAVID J BUTTNER/Primary Examiner, Art Unit 1765                                                                                                                                                                                                        2/23/22